PER CURIAM.
We have considered the issues raised by appellant, Gerald D. Seitz, and we find them to be without merit. We, thus, affirm his convictions and sentences. However, we certify to the Florida Supreme Court the same issue which we certified in Jones v. State, 619 So.2d 418 (Fla. 5th DCA 1993), review granted, 629 So.2d 133 (Fla.1993); namely, whether the constitutional right to privacy renders unconstitutional that portion of section 800.-04, Florida Statutes which provides that consent is not a defense to a prosecution for sexual activity with a minor under age sixteen.
AFFIRMED.
COBB, W. SHARP and DIAMANTIS, JJ., concur.